Name: 93/205/EEC: Council Decision of 6 April 1993 authorizing the Kingdom of Spain to extend until 7 March 1994 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  fisheries;  Europe
 Date Published: 1993-04-08

 Avis juridique important|31993D020593/205/EEC: Council Decision of 6 April 1993 authorizing the Kingdom of Spain to extend until 7 March 1994 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 088 , 08/04/1993 P. 0045 - 0045COUNCIL DECISION of 6 April 1993 authorizing the Kingdom of Spain to extend until 7 March 1994 the Agreement on mutual fishery relations with the Republic of South Africa(93/205/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167 (3) thereof, Having regard to the proposal from the Commission, Whereas the Agreement on mutual fishery relations between the Government of the Kingdom of Spain and the Government of the Republic of South Africa, signed on 14 August 1979, entered into force on 8 March 1982 for an initial period of 10 years; whereas the Agreement remains in force for an indeterminate period if it is not denounced by the giving of 12 months' notice; Whereas Article 167 (2) of the Act of Accession laying down that the rights and obligations flowing, for the Kingdom of Spain, from fisheries agreements concluded with third countries, shall not be affected during the period for which the provisions of such agreements are provisionally maintained; Whereas, pursuant to Article 167 (3) of the said Act, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year; whereas the abovementioned Agreement has been extended until 7 March 1993 (1); Whereas, in order to avoid fishing by the Community vessels concerned being interrupted, it appears appropriate to authorize the Kingdom of Spain to renew the Agreement in question until 7 March 1994, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to extend until 7 March 1994 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 8 March 1982. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Luxembourg, 6 April 1993. For the Council The President J. ANDERSEN (1) OJ No L 69, 14. 3. 1992, p. 47.